DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Abu Ahmed “Sayeem” Reaz on March 18, 2021.
The application has been amended as follows: 
IN THE CLAIMS
Please cancel Claims 4 and 14 and replace Claims 1, 2, 5-9, 11, 12, and 15-19 with language shown below.  Claims 3, 10, 13, and 20 are original and not affected by this amendment.  After this amendment, Claims 1-3, 5-13, and 15-20 and pending.


obtaining a first image depicting a first target, wherein a continuous part of the first target depicted in the first image is labeled and enclosed by a target bounding box; 
determining region proposals from an area of the first image enclosed by the target bounding box; 
generating a set of positive image samples from a subset of the region proposals, wherein a respective region proposal of the subset of the region proposals is associated with an overlapping parameter in a threshold range, wherein a respective positive image sample of the set of positive image samples includes at least a part of the first target; and
training the target detector with the set of positive image samples to detect a second target from a second image, wherein the target detector is an artificial intelligence (AI) model capable of detecting an object, and wherein the first and second targets indicate first and second vehicular damages, respectively.
2. The method of claim 1, wherein the label of the continuous part indicates a material impacted by the first vehicular damage.
5. The method of claim 1, wherein the overlapping parameter is a ratio of an overlapping region of the respective region proposal and a surrounding region of the respective region proposal,
wherein the overlapping region indicates a common region covered by both the respective region proposal and at least one internal bounding box of a set of internal bounding boxes within the target bounding box, wherein a respective internal bounding box of the set of internal bounding boxes includes at least a part of the continuous region, and

6. The method of claim 5, wherein the set of internal bounding boxes is determined for the respective region proposal based on one of:
an intersection with the respective region proposal; 
a distance from the respective region proposal; and
a total number of internal bounding boxes in the target bounding box.  
7. The method of claim 1, further comprising generating a negative sample, which excludes any part of the first target, from the first image by one or more of:
selecting a region proposal from a second subset of the region proposals as the negative sample, wherein the overlapping parameter of a respective region proposal of the second subset of the region proposals is in a low threshold range; and
selecting an area outside of the target bounding box as the negative sample.
8. The method of claim 1, wherein the region proposals are determined based on applying a movement rule.
9. The method of claim 1, further comprising generating a second set of positive image samples from one or more of:
new region proposals from an area of the first image enclosed by a second target bounding box in the first image; and
new region proposals with a different size or shape compared to the region proposals.
 	11. A non-transitory computer-readable storage medium storing instructions that when executed by a computer, cause the computer to perform a method for facilitating image sampling for training a target detector, the method comprising:

determining region proposals from an area of the first image enclosed by the target bounding box; 
generating a set of positive image samples from a subset of the region proposals, wherein a respective region proposal of the subset of the region proposals is associated with an overlapping parameter in a threshold range, wherein a respective positive image sample of the set of positive image samples includes at least a part of the first target; and
training the target detector with the set of positive image samples to detect a second target from a second image, wherein the target detector is an artificial intelligence (AI) model capable of detecting an object, and wherein the first and second targets indicate first and second vehicular damages, respectively.   
12. The non-transitory computer-readable storage medium of claim 11, wherein the label of the continuous part indicates a material impacted by the first vehicular damage.  
15. The non-transitory computer-readable storage medium of claim 11, wherein the overlapping parameter is a ratio of an overlapping region of the respective region proposal and a surrounding region of the respective region proposal,
wherein the overlapping region indicates a common region covered by both the respective region proposal and at least one internal bounding box of a set of internal bounding boxes within the target bounding box, wherein a respective internal bounding box of the set of internal bounding boxes includes at least a part of the continuous region, and
wherein the surrounding region indicates a total region covered by the respective region proposal and the set of internal bounding boxes.  

an intersection with the respective region proposal; 
a distance from the respective region proposal; and
a total number of internal bounding boxes in the target bounding box.  
17. The non-transitory computer-readable storage medium of claim 11, wherein the method further comprises generating a negative sample, which excludes any part of the first target, from the first image by one or more of:
selecting a region proposal from a second subset of the region proposals as the negative sample, wherein the overlapping parameter of a respective region proposal of the second subset of the region proposals is in a low threshold range; and
selecting an area outside of the target bounding box as the negative sample.
18. The non-transitory computer-readable storage medium of claim 11, wherein the region proposals are determined based on applying a movement rule.
19. The non-transitory computer-readable storage medium of claim 11, wherein the method further comprises generating a second set of positive image samples from one or more of: 
new region proposals from an area of the first image enclosed by a second target bounding box in the first image; and 
new region proposals with a different size or shape compared to the region proposals.

Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 allowed.
The following is an Examiner’s statement of reasons for allowance:
The Examiner and Applicant’s Representative discussed the Reply to the Pre-Interview Communication filed February 25, 2021 and Applicant’s Proposed Amendment to Claim 1 within that Reply.  The Examiner explained the proposed rejections in the Pre-Interview Communication mailed February 17, 2021 and indicated that Applicant’s Proposed Amendment to Claim 1 within the Replay would not overcome any of those proposed rejections.  The Examiner indicated that the proposed rejections in the Pre-Interview Communication showed that Claims 2 and 3 and 12 and 13 would not be subject to a 35 U.S.C. 112(a) rejection and that Claims 4-10 and 14-20 would not be subject a prior art rejection in the forthcoming communication.  The Examiner further indicated that combining Claims 2 and 4 into Claim 1 and combining Claims 12 and 14 into Claim 11 would place the application in condition for allowance.  Based the Examiner’s indication, the Examiner and Applicant’s Representative negotiated a set of claims that would place the application in condition for allowance.  The Examiner and Applicant’s Representative reached an agreement with respect to the claims (see 3rd Proposal) in the attachment to the Interview Summary.  The agreed upon claims have been entered via the Examiner’s Amendment described above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
March 19, 2021